Citation Nr: 1530052	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disorder, to include gastroesophageal reflux disease and Barrett's esophagus.

2.  Entitlement to service connection for loss of teeth, as due to a gastroesophageal disorder.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, as due to a gastroesophageal disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

In November 2011, the Veteran filed a claim for entitlement to service connection for, among other things, acid reflux, Barrett's esophagus, sleep apnea, and complete tooth extraction.  He alleged his disorders were related to acid reflux caused by stress and/or ingestion of pills given to him by the military during the Gulf War.  At his May 2014 hearing before the Board, the Veteran reported that while stationed Southwest Asia, he was given pills to take whenever there was a chance of exposure to nerve gas.

At a July 2012 VA Gulf War Examination, the VA examiner found that the Veteran's diagnosed gastroesophageal reflux disease (GERD) and Barrett's esophagus were "less likely than not" related to "a specific exposure event experienced by the Veteran during service in Southwest Asia."  The examiner's rationale was that the diagnosed gastroesophageal disorders have "not been associated with illnesses described in veterans returning from the Gulf War in medical research published in peer-reviewed medical journals."  The examiner failed to discuss the Veteran's assertions that he believed his gastroesophageal disorders were due stress or ingesting pills given to him by the military.  In May 2014, the Veteran submitted a waiver of RO jurisdiction and an internet article from the National Institute of Health discussing a potential relationship between GERD and irritable bowel syndrome (IBS); service-connection has been in effect for IBS since July 2011.  A remand is required to afford the Veteran a new VA examination and opinion addressing all theories of causation.

On remand, the RO must also attempt to determine what pills were given to soldiers stationed in Southwest Asia prior to any potential exposure to nerve gas.  This information must be provided to the new VA examiner in conjunction with the new VA examination.

The Veteran initially filed a claim for entitlement to service connection for sleep apnea and clarified his claim in January 2012 to include a sleep disturbance as due to acid reflux associated with gastroesophageal disorders.  At his July 2012 VA Gulf War Examination, the VA examiner found that the Veteran exhibited symptoms consistent with a diagnosis of sleep apnea and opined that sleep apnea was "less likely than not . . . related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The examiner reasoned that the Veteran's sleep apnea symptoms have not been associated with illnesses described in veterans returning from the Gulf War in medical research published in peer-reviewed medical journals.  On remand, the VA examiner must address whether any diagnosed sleep disorder, to include sleep apnea, is related to the Veteran's service, to include as secondary to any diagnosed gastroesophageal disorder.

If, and only if, the VA examiner finds either or both diagnosed gastroesophageal disorders are due to the Veteran's military service, the RO must schedule the Veteran for a VA dental examination to determine whether his loss of teeth is due to any diagnosed gastroesophageal disorder.

Finally, the Veteran's complete service treatment records have been unable to be located, and the RO failed to properly notify the Veteran in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2014).  On remand, the RO must again attempt to obtain the Veteran's complete service treatment records and, if unable to do so, must prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records and send a copy to the Veteran and his representative.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must again attempt to obtain the Veteran's service treatment records.  If unable to do so, the RO must prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records outlining the steps taken to retrieve the Veteran's service treatment records.  The RO must also notify the Veteran and his representative in accordance with VA regulations and give the Veteran and his representative an adequate time to respond.  See 38 C.F.R. § 3.315(e).

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate sources to attempt to ascertain information about the types of pills given to soldiers stationed in Southwest Asia during the Gulf War in anticipation of potential exposure to nerve gas.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any gastroesophageal disorder found, to include GERD and Barrett's esophagus, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examination must be conducted by a VA examiner other than the July 2012 physician.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a)  Whether any currently or previously diagnosed gastroesophageal disorder, to include GERD and Barrett's esophagus, is related to the Veteran's active duty service, to include as due to stress or ingestion of pills.  The examiner must state upon what specific evidence this determination was based.

(b)  Whether any currently or previously diagnosed gastroesophageal disorder, to include GERD and Barrett's esophagus, is due to or aggravated by any service-connected disorder, to include irritable bowel syndrome.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must also be afforded the appropriate VA examination to determine whether any sleep disorder, to include sleep apnea and a sleep disturbance associated with acid reflux, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examination must be conducted by a VA examiner other than the July 2012 physician.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a)  Whether any currently or previously diagnosed sleep disorder, to include sleep apnea and a sleep disturbance due to acid reflux, is related to the Veteran's active duty service, to include as due to a gastroesophageal disorder.  The examiner must state upon what specific evidence this determination was based.

(b)  Whether any currently or previously diagnosed sleep disorder, to include sleep apnea and a sleep disturbance due to acid reflux, is due to or aggravated by any service-connected disorder, to include any diagnosed gastroesophageal disorder.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  If, and only if, the VA examiner finds a gastroesophageal disorder is due to the Veteran's military service, the Veteran must be afforded a VA examination to determine whether his loss of teeth is due to a gastroesophageal disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examination must be conducted by a VA examiner other than the July 2012 physician.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following opinion:

Whether the Veteran's loss of teeth is related to the Veteran's active duty service, to include as due to any diagnosed gastroesophageal disorder.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

